Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed 5/11/22.  Claims 1,8 and 15 are amended.  Claims 1-20 are pending.
The previous 103 rejections are withdrawn.  A new ground of rejection is as followed due to the amendment.
The 103 rejection over Fischbach as the primary reference is withdrawn.
Claim Rejections - 35 USC 103
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fackrell ( 2010/0297304) in view Peterson ( 3620769) and Klene ( 2012/0321750), the product “ Small chocolate Christmas Snowman” and the recipe for “ chocolate snowman truffles”.
For claim 1, Fackrell discloses a food product comprising a shell comprising multiple ingredients including cocoa powder, separate thickening composition such as solid inclusion dispersed within the beverage base or otherwise co-located within the shell and flavoring.  The shell is configured to be dissolved or melted into a heated liquid to release the multiple ingredients to form a heated beverage.  It is obvious the cocoa mix is dissolved in order to form the beverage.  For claims 3,10,17, the shell portion is a chocolate.  For claim 8, Fackrell discloses a method comprising the steps of providing an edible shell, providing a beverage base, providing a thickening composition and sealing the beverage base within the shell. The shell comprising multiple ingredients including cocoa powder, separate thickening composition such as solid inclusion dispersed within the beverage base or otherwise co-located within the shell and flavoring.  The shell is configured to be dissolved or melted into a heated liquid to release the multiple ingredients to form a heated beverage.  It is obvious the cocoa mix is dissolved in order to form the beverage.  For claim 15, Fackrell discloses a method comprising obtaining a food product comprising a shell comprising multiple ingredients including cocoa powder, separate thickening composition such as solid inclusion dispersed within the beverage base or otherwise co-located within the shell and flavoring.  Dissolving the  shell  into a heated liquid to release the multiple ingredients to form a heated beverage.  It is obvious the cocoa mix is dissolved in order to form the beverage.  Fackrell discloses the edible shell may be any convenient shape; for example, it may be tubular, disc-shape, spherical etc.. ( see paragraphs 0012-0032,0056,0058,0060,0062,0067)
Fackrell does not disclose ingredient including marshmallows and forming first and second shell portions having decorative feature disposed on the surface that is configured to be release and the second shell portion does not include a decorative feature as in claims 1,8,15, the portions as in claims 3,10,17, attaching by agent as in claims 4-5,11-12,18-19 and the shape as in claims 2,6,7,14,9,13,16 and 20.
Klene discloses confectionery products comprising outer chocolate shell resembling an Easter egg and inner filling material comprising marshmallow confection.  The shell is made of two molded components carefully joined after the second confection is placed inside the two halves.  The two sides of the shell are melted and welded to each other. ( see paragraphs 0032,0035,0042,0038,0102,0103)
Peterson discloses a marshmallow composition containing thickener such as gelatin, albumin or agar.  ( see col. 1 lines 55-60)
The product “ small chocolate Christmas Snowman” show a chocolate snowman that is decorated with dark, milk and colored chocolate.  The snowman has decorative features such as eyes, nose, hat, scarf and buttons made out of chocolate.
The recipe for “ Chocolate snowman truffles”  teaches to make chocolate snowman by joining separate portions of chocolate balls.  The snowman is decorated with hat but no arm or buttons.
Fackrell discloses ingredients such as thickening composition and flavoring are included within the shell.  It would have been obvious to add the marshmallow composition as taught in Peterson as the thickening composition which can also serve as flavoring because hot cocoa is known to be flavored with marshmallows.  Fackrell discloses the shell may be of any convenient shape.  It would have been obvious to one skilled in the art to form the shape of Easter egg by forming two separate portions which are then melted and welded to each other as taught in Klene when desiring a Easter egg shape.  Fackrell also discloses the shape can be a sphere which is a ball.  It would have been obvious to join the multiple spheres to form a snowman as taught in the recipe for chocolate snowman truffles and the product Christmas snowman.  The variation would have been an obvious matter of design choice.  As to the decorative features, the product Christmas Snowman shows external decorative features made of chocolate.  It would have been obvious to one skilled in the art to attach such features when wanting to change the look of the product.  While the product shows decorative features on both parts of the snowman, it would have been an obvious matter of choice to omit the feature on one shell depending on the design wanted for the product.  For instance, the  buttons and the scarf can be removed if a different look is wanted.  Changing the look of a snowman is not unknown in the art.  For instance, the recipe for “ Chocolate snowman truffles” teaches to decorate by adding only hat and nose.  The variation would have been and obvious matter of choice.  Since the external decorative features are made of chocolate, it is obvious the chocolate will melt and dissolve when the shell is melted into heated liquid.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10959445. Although the claims at issue are not identical, they are not patentably distinct from each other because both the application and the patent are directed to food product comprising shells containing multiple ingredients that are dissolved into heated liquid.  The patent does not recite second ingredient configured to float on top surface of the heated beverage.  However, the difference is not patentably significant because marshmallow is known to float in liquid due to it light nature.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2,4-5,7-10,12-13,15-19 and 21-25 of copending Application No. 17/163063 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are directed to food product comprising shells containing multiple ingredients that are dissolved into heated liquid.  The co-pending application does not recite the shape of two hemispheres tangentially connected.  However, the difference is not patentably significant as forming the shape from two hemisphere portions would have been obvious as the shape is typical of forming a ball or full sphere.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant's arguments filed 5/11/22 have been fully considered but they are not persuasive. 
In the response, applicant argues Fackrell does not disclose or suggest that the shell includes any decorative features.  A new reference is added in the rejection to address the new limitation of the decorative features.  Applicant continues to make the same argument with the Peterson, Klene and Jury references.  The references are not relied upon for the teaching of decorative features.  Also, it is unclear what Jury reference applicant is referring to.
The argument over Fischbach as the primary reference will not be addressed because the rejection is withdrawn.
In the response, applicant states that applicant  submitted  an e-Terminal Disclaimer with the response.  However, there is no terminal disclaimer found in the application.  The double-patenting rejections are maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
May 24, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793